DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 recites the acronym "MES" and "MOM" it is unclear as to what these acronyms are referring to.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more controllers in Claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 limitation “one or more controllers” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification does not explicitly disclose what the "one or more controllers" are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 12-20, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 12-20 are directed to the abstract idea of enacting a business process.

	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place, notably business relation in light of enacting business processes.
	Accordingly, the claim recites an abstract idea and dependent claims 13-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a manufacturing execution system or a manufacturing operation management system. The manufacturing execution system or a manufacturing operation management system are merely generic computing devices implemented on a personal computer.
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)…at least Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
	Therefore, Claim 12 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 21, it is directed to a system, however the claims are directed to a judicial exception without significantly more. Claim 21 is directed to the abstract idea of enacting a business process. However, it does not pass Step 1, the limitation listed is considered to be software per se which is ineligible subject matter and raises issues for 112(f) because no structure is recited in the claims.
	Regarding Claim 22, it is analogous in nature to Claim 12 and is rejected for the same reasons under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Armando W., et al. "Service-oriented SCADA and MES supporting petri nets based orchestrated automation systems." IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society. IEEE, 2012, hereby known as "Colombo", in view of Balko (US 2013/0139164 A1).
	
Regarding Claim 12, Colombo teaches the limitations of Claim 12 which state
	The method of enacting a business process in a production facility employing a computer-managed manufacturing execution system or a manufacturing operation management system, wherein the MES system or MOM system operates in an event-driven environment based on handlers orchestrated by events, the method comprising the following steps (Colombo: Title, Abstract and Pg 6149 Right Column via Service-oriented (event based) paradigm seems to fit very well with the next evolutionary step to empower the typical SCADA systems [2], not only from the organizational point of view in terms of services, but also concerning the flux and processing of events. The preceding implementations of SCADA and MES systems based on traditional service oriented systems (see for example [3]) demonstrated a service landscape for devices and PC engineering tools with some degree of flexibility for decisions and “plug & play” capability, but events were only used to update the status of devices and for monitoring in PC applications. With the new service-oriented approach, it is intended to fully assess the event-driven approach, i.e. use events as the basis to formulate actions, e.g., service exposition and service subscription. Therefore, events play a very active role in the architecture and their real-time acquisition and processing is fundamental towards the increased dynamicity of the automation system,
which work now in an asynchronous mode): 
	providing a model of the business process (Colombo: Pg 6149 Left Column via Since services are not anymore isolated entities exposed by the intervenient software components, new logic control responsible for the interaction among them can be realized using the generic services as building blocks. The modelbased 
	parsing the model of the business process (Colombo: Pg 6152 via Data mining: depending on how many events exist and on the complexity of the system, data mining would provide a first identification and classification of events, e.g., grouping similar events into clusters);  
	creating entities of a work process model in an operational domain of the system (Colombo: Pg 6149 via Interpretation of XML-based configurations (used in dynamic deployment)); and 
	based on the work process model, running a work process instancing the business process by using the precompiled, closed source command handlers and event handlers, the command handlers working on tokens that are differentiated for different types of elements in the work process model, that are created by the command handlers for each element in a run provided for by an enactment thereof and, for each element, are differentiated according to whether the run to which the token belongs is actually executed or is skipped (Colombo: Pg 6150, 6153 and Fig 3  in at least via when the orchestration process is running and the models are running the token-game, conflict situations formally specified by set of transitions in conflict (in the Petri net models) are reported and have to be solved in runtime conditions).

	Balko though, with the teachings of Colombo, teaches of
	creating, as a result of the parsing, precompiled, closed source command handlers and event handlers (Balko: Para 0056 via at 205, a process model is identified to be compiled into an executable object, such as a process binary. In some instances, the process model may have previously been compiled, where the prior compiled version of the process model was not transactionally optimized by the operations of method 200. At 210, the identified process model is traversed, beginning at a start event of the process model. In some instances, the optimization operations of method 200 may be performed on particular portions of the process model beginning at portions other than the start event and/or ending prior to the corresponding end event of the process model).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo with the teachings of Balko in order to have creating, as a result of the parsing, precompiled, closed source command handlers and event handlers. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claims 21 and 22, they are analogous to Claim 12 and are rejected for the same reasons. In addition, Balko teaches of one or more controllers and non-transitory computer code (Balko: Para 0035 via software description).
Claims 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Armando W., et al. "Service-oriented SCADA and MES supporting petri nets based orchestrated automation systems." IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society. IEEE, 2012, hereby known as "Colombo", in view of Balko (US 2013/0139164 A1) further in view of Koehler et al. (EP 1577757 A2).
	Regarding Claim 13, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 13 which states which comprises attributing a Boolean value to each token in order to distinguish whether the run to which the token belongs is actually executed or is skipped.
	Koehler though, with the teachings of Colombo/Balko, teaches of
	which comprises attributing a Boolean value to each token in order to distinguish whether the run to which the token belongs is actually executed or is skipped (Koehler: Para 0041-0046 via mapping of the graphical model to a set of continuation equations. In order to transform a business process model with unstructured cycles into a workflow code that supports structured cycles with uniquely defined entry and exit points, a continuation semantics is assigned to the graphical model. The continuation semantics partitions the graphical flow into the past, present, and future and allows it to describe the intended execution of a process model. For example, given the activity A, the activity A itself is considered as the present of the process, "Start" is considered as its past and the activities B or C are considered as its future. For a given node, which can be an activity or a decision, in the graphical flow (the present of the execution), its possible 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Koehler in order to have which comprises attributing a Boolean value to each token in order to distinguish whether the run to which the token belongs is actually executed or is skipped. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 14, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 14 which states comprises handing over operation control between event handlers and command handlers at each element in the process.
	Koehler though, with the teachings of Colombo/Balko, teaches of
	which comprises handing over operation control between event handlers and command handlers at each element in the process (Koehler: Para 0039-0046 via in at least The example process consists of four activities A, B, C, and D and three decisions E, F, and G. Once the process has started, activity A "select product" is executed. After the "select product" activity has been completed, the process branches at decision E. The user can either decide to configure the product executing activity B "configure product" or he places the product directly into the shopping cart using activity C "place into cart". It should be noted that a non-concurrent process model is considered in which the branching is exhaustive and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Koehler in order to have which comprises handing over operation control between event handlers and command handlers at each element in the process. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 20, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 20 which states comprising a step of assigning priority to the processing of events 
	Koehler though, with the teachings of Colombo/Balko, teaches of
	comprising a step of assigning priority to the processing of events concerning change of status of tokens belonging to skipped runs over events concerning tokens belonging to actually executed runs (Koehler: Para 0076-0088 via controlling of the rule application order and transformation engine defining a priority of applications for the rules.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Koehler in order to have comprising a step of assigning priority to the processing of events concerning change of status of tokens belonging to skipped runs over events concerning tokens belonging to actually executed runs. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Armando W., et al. "Service-oriented SCADA and MES supporting petri nets based orchestrated automation systems." IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society. IEEE, 2012, hereby known as "Colombo", in view of Balko (US 2013/0139164 A1) further in view of Balko et al. (EP 2431929 A1), hereby known as "Balko '929".
	Regarding Claim 15, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 15 
	Balko ‘929 though, with the teachings of Colombo/Balko, teaches of
	comprising making a decision on an action to be carried out on tokens at a gateway based on an order of arrival of the tokens at the gateway (Balko ‘929: Para 0018-0019 via At S402, a DONE Boolean variable may be initialized to false. At S404, a set S associated with tokens T.sub.1 through T.sub.n. may be maintained (with each token being associated with an upstream artifact). If no token T.sub.x has changed position in S406, the process simply continues at S404 (waiting for a token to change position). Note that the number of tokens in that set may vary from (1) the progress the process has made and (2) the underlying process model. For example, when the example process initially starts at the start event, only a single upstream token exists. Thus, set S contains only that single token. Once the process progresses to the parallel spilt, set S grows to three tokens - one for each parallel branch. That is, in S406 not only the position changes of existing tokens are tracked but also token creations and deletions. When it is determined at S406 that a token T.sub.X has changed its position from a "before" artifact to an "after" artifact (note that the term "upstream" may refer to the context of a specific token synchronization gateway and different token synchronization gateways may have different upstream and final token positions), it is decided whether the before artifact is not upstream and the after artifact is upstream in 410. The outbound arrow from S410 may according to some embodiments be directly pointing to S404 avoiding S416 (which would never hold true for this token). In other words, it may be decided whether a new artifact has 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Balko ‘929 in order to have comprising making a decision on an action to be carried out on tokens at a gateway based on an order of arrival of the tokens at the gateway. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 16, the combination of Colombo/Balko/Balko ‘929 teaches of 	wherein making the decision results in a command of entering the token only when a last incoming token suitable to trigger the action is ready (Balko ‘929: Para 0018-0019 via At S402, a DONE Boolean variable may be initialized to false. At S404, a set S associated with tokens T.sub.1 through T.sub.n. may be maintained (with each token being associated with an upstream artifact). If no token T.sub.x has changed position in S406, the process simply continues at S404 (waiting for a token to change position). Note that the number of tokens in that set may vary from (1) the progress the process has made and (2) the underlying process model. For example, when the example process initially starts at the start event, only a single upstream token exists. Thus, set S contains only that single token. Once the process progresses to the parallel spilt, set S grows to three tokens - one for each 
	Regarding Claim 17, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 17 which states comprising a step of taking a decision on an action to be carried out on a token at a gateway based on a Boolean value of the token itself.
	Balko ‘929 though, with the teachings of Colombo/Balko, teaches of
	comprising a step of taking a decision on an action to be carried out on a token at a gateway based on a Boolean value of the token itself (Balko ‘929: Para 0007 via Note that BPMN implicitly supports a "thread split" pattern, where one thread is split into a number of concurrent threads that each follow the same control flow (each of the concurrent threads may trigger or execute the same 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Balko ‘929 in order to have comprising a step of taking a decision on an action to be carried out on a token at a gateway based on a Boolean value of the token itself. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.

	Balko ‘929 though, with the teachings of Colombo/Balko, teaches of
	comprising a step of analyzing Boolean values and a status of the tokens at a converging exclusive gateway, and a step of consuming tokens belonging to a skipped run and left unconsumed because of a previous arrival of a token belonging to an actually executed run (Balko ‘929: Para 0007, 0010 via Note that BPMN implicitly supports a "thread split" pattern, where one thread is split into a number of concurrent threads that each follow the same control flow (each of the concurrent threads may trigger or execute the same downstream BPMN entities). That is, one can use other BPMN artifacts to implement the behavior of a "thread split" pattern (but there may be no single BPMN entity for that pattern). In the example of FIG. 1, the joint booking of an airline flight, a hotel room, and (optionally) a diving course may be supported. In this case, a gateway 120 may split the process into three concurrent threads. In particular, a first thread might execute a search flight activity 132, a second thread might execute a search hotel activity 134, and a third thread might execute a search diving class activity 136 (all in parallel). An exclusive gateway 140 may join these three activities to a reserve booking activity 150 where a traveler may review the results of the searches. That is, the three parallel threads may be merged into a single branch that starts with 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Balko ‘929 in order to have comprising a step of analyzing Boolean values and a status of the tokens at a converging exclusive gateway, and a step of consuming tokens belonging to a skipped run and left unconsumed because of a previous arrival of a token belonging to an actually executed run. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Armando W., et al. "Service-oriented SCADA and MES supporting petri nets based orchestrated automation systems." IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society. IEEE, 2012, hereby known as "Colombo", in view of Balko (US 2013/0139164 A1) further in view of Vecchio (US 2015/0378357 A1).
	Regarding Claim 18, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 18 which states	comprising a step of including into each token a code identifying the run to which the token belongs.
	Vecchio though, with the teachings of Colombo/Balko, teaches of
	comprising a step of including into each token a code identifying the run to which the token belongs (Vecchio: Para 0074 via First of all, the plant layout will .












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 7,512,454 B1) Display Unit With Processor And Communication Controller
Holbrook et al. (US 2019/0012151 A1) Computer Program Product For Building And Updating Processing Modules, Has Set Of Instructions For Accessing Global Software Code Elements And Identified Dependencies To Generate Interactive Manufacturing And Production Process Interfaces
Lombardi et al. (US 2018/0059654 A1) METHOD TO EXTEND MES FUNCTIONALITIES IN A MESSAGE ROUTING SYSTEM
Altare et al. (US 2016/0154913 A1) COMMON PLANT MODEL FOR MODELING PHYSICAL PLANT ITEMS OF A PRODUCTION PLANT 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623